Citation Nr: 1801696	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for recurrent right shoulder dislocation (dominant) with associated residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 2006 to August 2011.  The Veteran's awards and decorations include the Iraq Campaign Medal (with three Campaign stars).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1, 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2017, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In June 2013, the VA made a Formal Finding of Unavailability, stating that it could not locate a complete set of the Veteran's Service Treatment Records (STRs).  Thus, the claim file does not contain any STRs related to the Veteran's right shoulder disability, including any STRs documenting any physical therapy, treatment or profiles for the Veteran's right shoulder after his December 2009 dislocation.  Similarly, the claim file contains only limited service personnel records, and does not contain any documentation, for example, that the Veteran was on leave at the time he had his December 2009 right shoulder dislocation in Texas.  
The Board notes, however, that the record indicates that the VA may not have made a sufficient search for or attempt to reconstruct the Veteran's STRs (e.g., the Formal Finding only listed one query made for such records), and also that additional service personnel records would be relevant to the Veteran's claim.  Therefore, the Board finds that a remand is necessary, in order to make additional efforts to obtain or reconstruct the Veteran's service personnel records and STRs.

In addition, certain medical records referenced and relied upon by the Veteran's January 2014 VA examination are missing from the claim file, and should be obtained, if possible.  Specifically, the VA should make efforts to obtain medical records regarding a March 2010 X-ray and a 2013 X-ray, either or both of which should apparently be within the VA's records, since the VA examiner referenced them.

Finally, a VA General Medical Examination that was apparently completed sometime between January 2013 and January 2104 is missing from the claim file, and should be obtained, if possible.  Similarly, the claim file contains no separation physical examination report or Form DD-2807 or similar report, and these should be obtained, if possible, as these records may contain evidence relevant to the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete and return NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  All efforts to obtain records should be documented in the claim file.

2.  In addition to the above, attempt to obtain, and associate with the claim file, all in-service treatment records, including as identified by the Veteran received in Grafenwohr, Germany, or with the 172nd Infantry Brigade, to include any profiles, physical therapy, treatments, or medical visits.  All reasonable attempts should be made to obtain any identified records, and the prior June 2013 Formal Finding of Unavailability may not be relied upon as a sufficient attempt.  If the records are unavailable, clearly document the claim file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Attempt to obtain or reconstruct all service personnel records, to include documentation showing that the Veteran was on leave at the time of his December 2009 right shoulder dislocation.  In addition to searching government records, send a letter to the Veteran requesting that he provide copies of any service personnel records in his possession.  If the records are unavailable, clearly document the claim file to that effect and notify the Veteran of any inability to obtain these service personnel records, in accordance with 38 C.F.R. § 3.159(e).

4.  After attempting the above, if a negative response is received from the National Personnel Records Center, and all other federal repositories, a new formal finding of records unavailability should be made.

5.  Attempt to obtain, and associate with the claim file, all outstanding post-service VA treatment records.  

6.  Attempt to obtain, and associate with the claim file, the medical records regarding a March 2010 X-ray and 2013 X-ray, referenced by the VA examiner in the Veteran's January 2014 Right Shoulder VA Examination and Medical Opinion.  If such records are unavailable, clearly document the claim file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

7.  Attempt to obtain, and associate with the claim file, any separation physical examination report or Form DD-2807 or similar report for the Veteran.  If such records are unavailable, clearly document the claim file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

8.  Attempt to obtain, and associate with the claim file, the VA General Medical Examination that was requested in January 2013 and completed at some point on or before January 6, 2014.  See January 6, 2014 Compensation and Pension Exam Inquiry (documenting that examination had been completed).  If this record is unavailable, clearly document the claim file to that effect and notify the Veteran of any inability to obtain this record, in accordance with 38 C.F.R. § 3.159(e).

9.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




